Fourth Court of Appeals
                                San Antonio, Texas
                                    November 27, 2019

                                   No. 04-18-00523-CV

                             OHIO DEVELOPMENT, LLC.,
                                     Appellant

                                             v.

                TAPATIO SPRINGS HOMEOWNERS ASSOCIATION,
                                 Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 15-405CCL
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

        We have considered appellee’s Motion for En Banc Reconsideration. Because the panel
has issued a different opinion, the appellee’s Motion for En Banc Reconsideration is DENIED
AS MOOT. See Tex. R. App. P. 49.5.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court